Name: Commission Regulation (EEC) No 898/83 of 15 April 1983 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff intended for use in animal feed in accordance with Regulation (EEC) No 693/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 83 Official Journal of the European Communities No L 97/29 COMMISSION REGULATION (EEC) No 898/83 of 15 April 1983 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff intended for use in animal feed in accordance with Regulation (EEC) No 693/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to products falling within subheading 07.06 A of the Common Customs Tariff (3), Having regard to Commission Regulation (EEC) No 693/83 of 25 March 1983 laying down detailed rules for application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non ­ member countries other than Thailand (4), and in parti ­ cular Article 2 (3) thereof, Whereas, pursuant to the abovementioned provision , the quantities for which import licences are to be issued are to be laid down proportionally by country or group of countries concerned ; Whereas the information specified in Article 2 (2) of Regulation (EEC) No 693/83 has been notified by the Member States ; whereas it is apparent from this infor ­ mation that all the applications submitted can be honoured, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences, as referred to in the first subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 693/83 shall be honoured within the following limits : (a) Indonesia : 2 825 tonnes (i.e. 100 % of the applica ­ tions) ; (b) other GATT member countries : 1 000 tonnes (i.e. 1 00 % of the applications) ; (c) non-member countries other than those referred to under (a) and (b) : 43 190 tonnes (i.e. 100 % of the applications). Article 2 This Regulation shall enter into force on 16 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 72, 18 . 3 . 1983, p. 3 . (4) OJ No L 81 , 26 . 3 . 1983 , p. 6 .